DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/13/2021 has been entered. Claim 22 is currently amended.  Claims 1-21 have been cancelled.  Claims 22-43 are pending with claim 43 withdrawn from consideration.  Claims 22-42 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 7, filed on 12/13/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, see page 7-10, filed on 12/13/2021, with respect to 101 rejection has been fully considered but is not persuasive.  
Applicant made argument regarding Step 2A prong 2 that the annealing step is tied to the calibrating and calculating steps; and this integration ties any of the mathematical concepts in the calibrating and calculating steps to a specific, concrete method for improving the annealing of a steel sheet having a specific composition to reduce the risk that the expected mechanical properties are not obtained, as discussed for example at paragraphs [0004] to [0006], [0011] of the present application. Claim 22 integrates any mathematical concept into a 
However, the calibrating and calculating are still simply applied to the annealing.  The annealing step does not involve constant calibrating and/or calculating.  One simply applies the result of calibrating and calculating to the annealing step; and the annealing step does not need further calibrating and/or calculating anymore.  Therefore, the calibrating and calculating are not considered actively integrated into the annealing.  On the other hand, in the case of case Diamond v. Diehr, 450 U.S. 175 (1981) (Diehr), the claim recites “constantly determine the temperature”, “constantly providing the computer with the temperature”, “repetitively calculating in the computer”, and “repetitively comparing the computer”.  Thus, the abstract idea is considered actively integrated into the practice.
Applicant made argument that the Examiner’s statements that “[t]he additional elements of annealing and cold rolling are well-understood, routine, conventional activities in the scope of steel processing” is misplaced in the context of determining whether the mathematical concepts of claim 22 are integrated into a practical application.
However, the current claim still does not pass Step 2A prong 2 even without this MPEP 2106.05(d) analysis, as stated paragraph 18-21.  This MPEP 2106.05(d) analysis still applies to step 2B.  
Applicant made argument regarding claim 2B that the specifically claimed “calibrating” steps, when used with the “calculating” steps that directly impact the annealing of the cold rolled steel sheet, reduces the risk that the expected mechanical properties are not obtained. Just like the step of opening the press based on a mathematical formula in Diehr improved a technology, the annealing according to temperatures and times resulting from the calibrating and calculating steps improve a technology by impacting the risk that the expected mechanical properties are not obtained.
However, the fact that this may result in some degree of increased predictability is not enough to qualify as "significantly more" when recited in a claim with a judicial exception because it simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception  See MPEP 2106.05(I)(A).  In this case, the annealing step is a well-understood, routine, conventional activity.  Even though the amended claim recites “to achieve at least one mechanical property M equal or above the target value Mtarget”, the claim does not purport to achieve any new or improved results (ie. new microstructure, lessened processing time, etc.) in the scope of steel processing over conventional steel processing methods absent concrete evidence to the contrary.  

Applicant's argument, see page 10-14, filed on 12/13/2021, with respect to 103 rejection has been fully considered and is persuasive.  The 103 rejection is withdrawn.

Claim Objections
Claim 22 is objected to because of the following informalities:  the recited “FWMH” in step AV should be --FWHM--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claim 22 passes Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance  – it is drawn to a method for manufacturing a steel sheet, falling within the statutory categories of “a process, machine, manufacture or composition of matter”.
In Step 2A prong One, Claim 22 recites a Pareq value P defined by a mathematical formula which is directed to a judicial exception as an abstract idea: (a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations.  Also, the calculating step is essentially picking a point on a curve corresponding to a desired mechanical property and determining the time and temperature data associated with that point.  This seems like collecting and analyzing information, which amounts to a mental process or basic critical thinking within the abstract idea category. 
In Step 2A prong Two, this judicial exception is not integrated into a practical application because the added step of cold rolling and annealing is not interactively integrated with the formula.  Once the Pareq value is determined, the cold rolling and annealing can be conducted without further determination of Pareq values.  It is not necessary to keep determining the Pareq value and keep using the formula in the cold rolling or annealing processes, such as in patent eligible example 45 of the provided 101 guidance.    Thus, the current claims appear to be a mere instruction of applying the claimed formula (ie. abstract idea) to a practical process.  See MPEP 2106.04(d).
Furthermore, the claimed formula does not appear to particularly improve the processing of steels.  Even though the claim recites “to achieve at least one mechanical property M equal or above the target value Mtarget”, the claim does not purport to achieve any new or improved results (ie. new microstructure, lessened processing time, etc.) in the scope of steel processing over conventional steel processing methods absent concrete evidence to the contrary.  Thus, the examiner submits that the instant claim directed to the use of an abstract idea to merely correlate steel properties with processing parameters, which would have been conventional practice to one of ordinary skill absent a new or unexpectedly improved results as stated above (MPEP 2106.05(a)).
 The method does not appear to involve use of particular machine (MPEP 2106.05(b)).
The method does not appear to involve any particular transformation.  The recited recovery or recrystallization state is well-known, as the applicant states “it is known to induce a high density of twins by cold-rolling followed by a recovery treatment removing dislocations but keeping the twins” [p.1 spec.].  The claim does not purport to achieve any new transformation absent concrete evidence to the contrary.  Thus, the examiner submits that the instant claim directed to the use of an abstract idea to merely correlate with known transformation, which would have been conventional practice to one of ordinary skill absent a new or unexpectedly improved results as stated above (MPEP 2106.05(c)).
The claim does not add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. The claim simply generally links calibrating and calculating to annealing and cold rolling without a particular technological environment (MPEP 2106.05(e)).
The claim merely instructs to apply the calibrating and calculating to the annealing (MPEP 2106.05(f)).
The additional element of annealing does not add more than insignificant extra-solution activity to the calibrating and/or calculating, because annealing is a well-known process (MPEP 2106.05(g)).
The additional element of annealing does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use, because there is no new field of use other than steel making is involved (MPEP 2106.05(h)).
In Step 2B, even if the Judicial exception is integrated into a practical application (which it does not), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception: the steps of cold rolling and annealing are merely routine processes because they are routinely used in steel making industry as would have been recognized by one of ordinary skill in the art of metallurgy.  It is not apparent that the claimed process results in an inventive or unexpected result, e.g., a unique property M, or an efficient production (MPEP 2106.05(d)).
In view of the above considerations, the examiner considers the independent claim to be ineligible under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
Dependent claims 23-42 are rejected likewise as depending on claim 22 and they do not recite anything significantly more than the abstract idea.
Claims 28, 31, and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  These claims recite further formulas which are further rejected over 101 for the same reasons as stated in claim 22 rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762